United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT

                                     ___________

                                     No. 97-2099
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota.
Everett C. Gilbertson,                    *
                                          *    [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                            Submitted: November 28, 1997
                                Filed: December 10, 1997
                                     ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       After a jury trial, Everett C. Gilbertson was convicted of filing false tax returns
in violation of 26 U.S.C. § 7206(1). The district court1 sentenced him to 18 months in
prison. Gilbertson appeals, and we affirm.

       We reject as completely meritless Gilbertson&s argument that the United States
District Court lacked jurisdiction over his prosecution for tax crimes. See United States


      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.
 v. Watson, 1 F.3d 733, 734 (8th Cir. 1993) (per curiam) (in prosecution for fraudulent
tax returns, district court had jurisdiction, because 18 U.S.C. § 3231 “provides district
courts with original jurisdiction of all violations of federal law”; rejecting claim that
“free citizen” of Oklahoma was not United States citizen); United States v. Gerads, 999
F.2d 1255, 1256 (8th Cir. 1993) (per curiam) (federal income tax is not voluntary;
rejecting appellants& argument that “Free Citizens of the Republic of Minnesota” were
not United States citizens subject to taxes), cert. denied, 510 U.S. 1193 (1994).
Similarly meritless is Gilbertson&s claim that the federal jury statute discriminates
against Minnesota citizens like him who are not “federal citizens.”

        As Gilbertson&s under-reporting of income for the years 1991 and 1992 was
clearly prohibited by the statute under which he was convicted, we find no merit to his
generalized argument regarding the vagueness of the Internal Revenue Code. See 26
U.S.C. § 7206(1); United States v. Kaylor, 877 F.2d 658, 661 (8th Cir.) (due process
requirements), cert. denied, 493 U.S. 871 (1989). We further hold that Gilbertson has
failed to show any extra-judicial source of bias to warrant the trial judge&s recusal, and
that the district court properly denied his motion for release pending appeal.

       Because Gilbertson&s arguments regarding freedom of information and civil
removal statutes are unrelated to his criminal convictions, we do not address those
issues in this criminal appeal.

       Gilbertson&s “Motion to Correct Transcript of Sentencing Hearing” is denied, and
the judgment of the district court is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                           -2-